Case 1:21-cv-00325-MSK-MEH Document 18 Filed 04/13/21 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:21-cv-00325-MSK-MEH

  LAUNDRY FILMS, INC.

            Plaintiff,

  v.

  DOES 1-14,

            Defendants.



              NOTICE OF DISMISSAL OF DEFENDANT DOE 1 WITH PREJUDICE


            Plaintiff LAUNDRY FILMS, INC. provides notice of its voluntary dismissal under

  Federal Rule of Civil Procedure (“FRCP”) 41(a) of Defendant Doe 1 (IP address

  24.176.163.190) with prejudice pursuant to FRCP 41(a)(1)(A)(i).

            Plaintiff does not seek an award of attorney’s fees and/or costs.

            No claims, including any counterclaim, cross-claim, or third-party claim, would

  remain between Plaintiff and Defendant Doe 1 following dismissal.

            Note that this action does not terminate the matter as claims remain against other

  Defendants.

            No answer or motion for summary judgment has been filed.



  DATED: Kailua-Kona, Hawaii, April 13, 2021.




  20-025C
Case 1:21-cv-00325-MSK-MEH Document 18 Filed 04/13/21 USDC Colorado Page 2 of 2




  /s/ Kerry S. Culpepper
  Kerry S. Culpepper
  CULPEPPER IP, LLLC
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawaii 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:       kculpepper@culpepperip.com
  Attorney for Plaintiff LAUNDRY FILMS, INC.




                                           2
  20-025C
